154 Ga. App. 3 (1980)
267 S.E.2d 795
WILLIS
v.
HOLLOWAY.
58800.
Court of Appeals of Georgia.
Submitted October 30, 1979.
Decided March 14, 1980.
*4 Fred W. Rigdon, Jr., for appellant.
David R. Hege, for appellee.
SOGNIER, Judge.
In a workers' compensation case where the award of the board is appealed to the superior court, that court may only affirm, reverse or, under certain circumstances, remand the controversy to the board for further hearing in conformity with the judgment and opinion of the court. Code Ann. § 114-710; Travelers Ins. Co. v. Hutcheson, 137 Ga. App. 759 (225 SE2d 99) (1976).
In the case sub judice the judge of the superior court was without authority to reinstate the findings of the administrative law judge. Accordingly, we will not rule on the merits of this appeal, but the appeal is reversed with direction that the superior court confine its ruling to the dictates of Code Ann. § 114-710.
Judgment reversed with direction. McMurray, P. J., and Banke, J., concur.